
	

115 S2471 IS: Granting Release And Compassion Effectively Act of 2018
U.S. Senate
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2471
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2018
			Mr. Schatz (for himself, Mr. Lee, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to improve the compassionate release process of the Bureau
			 of Prisons, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Granting Release And Compassion Effectively Act of 2018 or the GRACE Act.
 2.Modification of an imposed term of imprisonmentSection 3582 of title 18, United States Code, is amended— (1)in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after Prisons, the following: or, upon motion of the defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or upon expiration of the 30-day period beginning on the date on which the defendant submitted a request for a sentence reduction under this subsection, whichever is earlier,;
 (2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (c) the following:
				
					(d)Notification requirements
 (1)Terminal illness definedIn this subsection, the term terminal illness means a disease or condition with an end-of-life trajectory. (2)NotificationThe Bureau of Prisons shall—
 (A)in the case of a defendant diagnosed with a terminal illness— (i)not later than 72 hours after the diagnosis, notify the defendant’s designated representatives of the defendant’s condition and inform the defendant’s designated representatives that they may prepare and submit on the defendant’s behalf a request for a sentence reduction pursuant to subsection (c)(1)(A);
 (ii)not later than 7 days after the date of the diagnosis, provide the defendant’s partner and family members (including extended family) with an opportunity to visit the defendant in person;
 (iii)upon request from the defendant or a designated representative of the defendant, ensure that the Bureau of Prisons employees assist the defendant in the preparation, drafting, and submission of a request for a sentence reduction pursuant to subsection (c)(1)(A); and
 (iv)not later than 14 days after receipt of a request for a sentence reduction submitted by the defendant or on the defendant’s behalf by a designated representative of the defendant, process the request;
 (B)in the case of a defendant who is physically or mentally unable to submit a request for a sentence reduction pursuant to subsection (c)(1)(A)—
 (i)inform the designated representatives of the defendant that they may prepare and submit on the defendant’s behalf a request for a sentence reduction pursuant to subsection (c)(1)(A);
 (ii)accept and process a request for sentence reduction that has been prepared and submitted on the defendant’s behalf by the designated representatives of the defendant under clause (i); and
 (iii)upon request from the defendant or a designated representative of the defendant, ensure that the Bureau of Prisons employees assist the defendant in the preparation, drafting, and submission of a request for a sentence reduction pursuant to subsection (c)(1)(A); and
 (C)ensure that all the Bureau of Prisons facilities regularly and visibly post, including in prisoner handbooks, staff training materials, medical facilities, and facility law libraries, and make available to prisoners upon demand, notice of—
 (i)a defendant’s ability to request a sentence reduction pursuant to subsection (c)(1)(A); (ii)the procedures and timelines for initiating and resolving requests described in clause (i); and
 (iii)the right to appeal a denial of a request described in clause (i) after all administrative rights to appeal within the Bureau of Prisons have been exhausted.
 (3)Annual reportNot later than 1 year after the date of enactment of this subsection, and once every year thereafter, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on requests for sentence reductions pursuant to subsection (c)(1)(A), which shall include a description of—
 (A)the number of prisoners granted and denied sentence reductions, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (B)the number of requests initiated by or on behalf of prisoners, categorized by the criteria relied on as the grounds for a reduction in sentence, and the final decision made in each request;
 (C)the number of requests which the Bureau of Prisons employees assisted prisoners in drafting, preparing, or submitting, categorized by the criteria relied on as the grounds for a reduction in sentence, and the final decision made in each request;
 (D)the number of requests that designated representatives of a defendant submitted on the defendant’s behalf, categorized by the criteria relied on as the grounds for a reduction in sentence, and the final decision made in each request;
 (E)the number of requests approved by the Director of the Bureau of Prisons and the reasons given for each approval, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (F)the number of requests denied by the Director of the Bureau of Prisons and the reasons given for each denial, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (G)for each request, the time elapsed between the date on which the request was received by the warden and the date on which the final decision was made, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (H)for each request, the number of prisoners who died while their request was pending and, for each, the amount of time elapsed between the date on which the request was received by the warden and the date of death of the prisoner, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (I)the number of the Bureau of Prisons notifications to designated representatives of a defendant of their right to visit the terminally ill defendant as required under paragraph (2)(A)(ii) and, for each, whether a visit occurred and how much time elapsed between the date of the notification and the date of the visit;
 (J)the number of visits to terminally ill prisoners that were allowed under paragraph (2)(A)(ii), but that were denied by the Bureau of Prisons due to security or other concerns, and the reasons given for each denial; and
 (K)the number of motions filed by defendants with the court after all administrative rights to appeal a denial of a sentence reduction had been exhausted, the outcome of each motion, and the amount of time elapsed between the date on which the request was first received by the warden and the date on which the defendant filed the motion with the court..
			
